[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         IN MANDAMUS ON OBJECTIONS TO THE MAGISTRATE'S DECISION
                           MEMORANDUM DECISION
Relator, George Thornton, has filed this original action requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order denying his application for permanent total disability compensation based upon its finding that he voluntarily abandoned the work force, and to enter a new order granting the PTD application.
The matter was referred to a magistrate of this court pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals.  The magistrate issued a decision, including findings of fact and conclusions of law, recommending that this court deny the requested writ of mandamus.
Relator has filed objections to the magistrate's decision in which he reargues the issues previously considered and addressed by the magistrate.  For the reasons set forth in the magistrate's decision, we hereby overrule relator's objections.
Furthermore, upon an examination of the magistrate's decision and an independent review of the file, we find that the magistrate has properly determined the pertinent facts and applied the relevant law to those facts.  Thus, this court adopts the magistrate's decision as its own, including the findings of fact and conclusions of law contained therein.
In accordance with the magistrate's recommendation, we hereby deny the requested writ of mandamus.
Objections overruled; writ denied.
BRYANT and BOWMAN, JJ., concur.